Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments

	Applicant’s amendments to the claims have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed January 24th, 2022. Applicant’s amendments to claims 1, 9, 15, and 19, as described on pages 8-13 have been deemed sufficient to overcome the previous 35 USC § 102 and 35 USC § 103 art rejections through the addition of the “and wherein the processor is further configured to select the default operating mode responsive to: (a) only one of the first autopilot unit or the second autopilot unit is healthy, and (b) the minimal risk condition mode of the first type is available ...” as supported by the specification paragraphs [0061-0062]. However, as they change the scope of the claim, new art rejections for claims 1, 9, 15, and 19 have been added below. All other rejections under 35 USC § 103 have additionally been maintained and are included below.

	Additionally, applicant argues that the cited art Ochida fails to disclose a second autopilot unit as found previously in claim 15. However, Ochida discloses a secondary control device with secondary actuators and controllers such as a second steering ECU 300b that is capable of controlling the vehicle in the event of a main controller failure (Ochida fig. 1 element 200, 300b, 240 [0082] [0084]). As such, the office is interpreting the ability to control the vehicle using separate systems as being equivalent to the claimed second autopilot unit, and the rejection is modified to reflect amendments but maintained below. 

Claim Interpretation

	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a first power source configured to power” in claim 7
“a second power source, different from the first power source, configured to power” in claim 7
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claim 9, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ochida et al. (US Pre-Granted Publication No. US 2021/0163026 A1 hereinafter “Ochida”) in view of Hwang (US Pre-Granted Publication No. US 2020/0409360 A1 hereinafter “Hwang”).

	Regarding claim 9 Ochida discloses:

	A method of controlling a vehicle, comprising: selecting, based on a first control command from a first vehicle control unit including a first autopilot unit, (Ochida [0032] fig. 1 element 100) an operating mode of the vehicle; (Ochida [0075-0077] wherein the operating modes include an autonomous, manual, or assisted mode) and transmitting, based on the selecting, the operating mode to an autonomous driving system, wherein the first control command is generated by a first vehicle control unit (Ochida [0075-0077] wherein the operating modes include an autonomous, manual, or assisted mode)  based on input from a first plurality of sensors, (Ochida [0032] fig. 1 element 100 102 wherein the vehicle has a first controller and first sensor/camera) wherein, in a case that an error is detected in the first control command, a second control command is generated by a second vehicle control unit (Ochida [0083] [0156] wherein when one of the controllers is failing, and the second controller takes over to control the vehicle) including a second autopilot unit  (Ochida fig. 1 element 200, 300b, 240 [0082] [0084]) based on input from a second plurality of sensors different from the first plurality of sensors, (Ochida fig. 1 element 200 202 206 [0144] wherein a second controller includes a second camera) and wherein the operating mode corresponds to one of (a) a default operating mode that allows the vehicle to operate without any change of the operating mode, (Ochida [0075-0077] wherein the operating modes include an autonomous, manual, or assisted mode) (b) a minimal risk condition mode of a first type that configures the vehicle to pull over to a nearest pre-designated safety location, (Ochida [0063] wherein the autonomous vehicle moves to safe lane in order to avoid an object)  (c) a minimal risk condition mode of a second type that configures the vehicle to immediately stop in a current lane, (Ochida [0063] wherein the autonomous vehicle determines to make an emergency stop to urgently stop the vehicle) or (d) a minimal risk condition mode of a third type that configures the vehicle to come to a gentle stop, (Ochida [0067] wherein the autonomous vehicle is able to gently stop following a forward vehicle) and wherein the processor is further configured to select the default operating mode responsive to: (a) only one of the first autopilot unit or the second autopilot unit is healthy, and (Ochida [0063] [0085] [0156] wherein based on the behavior plan and the state of one controller, the predetermined driving action is continued, such as to move into a recommended lane for safety [0063])  (b) the minimal risk condition mode of the first type is available. (Ochida [0063] [0085] [0156] wherein based on the behavior plan and the state of one controller, the predetermined driving action is continued, such as to move into a recommended lane for safety [0063]). 

	Additionally and as an alternative Ochida does not appear to disclose:

	a second vehicle control unit including a second autopilot unit 

	However, in the same field of endeavor of vehicle controls Hwang discloses:

	“a second vehicle control unit including a second autopilot unit” (Hwang [0042] fig. 1 wherein the vehicle includes a first and second autonomous controller with separate controllers and actuators for operating a vehicle)  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second autopilot unit of Hwang with the redundant vehicle controller of Ochida because one of ordinary skill would have been motivated to make this modification in order to provide a truly independent autonomous vehicle unit for redundant control incase of fault or failure in the first unit (Hwang [0002] [0005]). 

	Regarding claim 15 Ochida in view of Hwang discloses all of the limitations of claim 9 and Ochida further discloses:

	The method of claim 9, wherein the method further comprises: selecting, based on plurality of rules, the operating mode of the vehicle.  (Ochida [0075-0077] the vehicle is able to select various operating modes).

	Regarding claim 19 Ochida discloses:

	A device for controlling a vehicle, comprising: a processor configured to: select, based on an input from an autonomous monitoring and diagnostic system (Ochida [0083] [0156] wherein when one of the controllers is failing, and the second controller takes over to control the vehicle) and a first control command (Ochida [0137] wherein the information is used to further control the vehicle) from a first vehicle control unit including a first autopilot unit, (Ochida [0032] fig. 1 element 100 102 wherein the vehicle has a first controller and first sensor/camera) an operating mode of the vehicle; (Ochida [0075] wherein the vehicle can determine an operating mode for the autonomous vehicle) and transmit, based on the selecting, the operating mode to an autonomous driving system, wherein the first control command is generated by a first vehicle control unit based on input from a first plurality of sensors, (Ochida [0032] fig. 1 element 100 102 wherein the vehicle has a first controller and first sensor/camera) wherein, in a case that an error is detected in the first control command, a second control command is generated by a second vehicle control unit (Ochida [0083] [0156] wherein when one of the controllers is failing, and the second controller takes over to control the vehicle) including a second autopilot unit  Ochida fig. 1 element 200, 300b, 240 [0082] [0084]) based on input from a second plurality of sensors different from the first plurality of sensors, (Ochida fig. 1 element 200 202 206 [0144] wherein a second controller includes a second camera) and wherein the operating mode of the vehicle corresponds to one of (a) a default operating mode that allows the vehicle to operate without any change of the operating mode, (Ochida [0075-0077] [0156] wherein the vehicle operates in a variety of default modes including autonomous, semi-autonomous, and manual based on behavior plans) (b) a minimal risk condition mode of a first type that configures the vehicle to pull over to a nearest pre-designated safety location, (Ochida [0063] wherein the autonomous vehicle moves to safe lane in order to avoid an object) (c) a minimal risk condition mode of a second type that 149669888.519U.S. Patent Application Attorney Docket No.: 128000-8176.US00 configures the vehicle to immediately stop in a current lane, (Ochida [0063] wherein the autonomous vehicle determines to make an emergency stop to urgently stop the vehicle) or (d) a minimal risk condition mode of a third type that configures the vehicle to come to a gentle stop, (Ochida [0067] wherein the autonomous vehicle is able to gently stop following a forward vehicle) and wherein the processor is further configured to select the default operating mode responsive to: (a) only one of the first autopilot unit or the second autopilot unit is healthy, and (Ochida [0063] [0085] [0156] wherein based on the behavior plan and the state of one controller, the predetermined driving action is continued, such as to move into a recommended lane for safety [0063])  (b) the minimal risk condition mode of the first type is available. (Ochida [0063] [0085] [0156] wherein based on the behavior plan and the state of one controller, the predetermined driving action is continued, such as to move into a recommended lane for safety [0063]).

	Additionally and as an alternative Ochida does not appear to disclose:

	a second vehicle control unit including a second autopilot unit 

	However, in the same field of endeavor of vehicle controls Hwang discloses:

	“a second vehicle control unit including a second autopilot unit” (Hwang [0042] fig. 1 wherein the vehicle includes a first and second autonomous controller with separate controllers and actuators for operating a vehicle)  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second autopilot unit of Hwang with the redundant vehicle controller of Ochida because one of ordinary skill would have been motivated to make this modification in order to provide a truly independent autonomous vehicle unit for redundant control in case of fault or failure in the first unit (Hwang [0002] [0005]). 

	Claims 1-3, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ochida and Hwang as applied to claims 9 and 19 above, further in view of Zhu (US Pre-Granted Publication No. US 2020/0278692 A1 hereinafter “Zhu”).

	Regarding claim 1 Ochida discloses:

	A vehicle safety system for controlling a vehicle, comprising: a first vehicle control unit including a first autopilot unit and configured to receive a first input from a first sensing unit, (Ochida [0032] fig. 1 element 100 102 wherein the vehicle has a first controller and first sensor/camera) a second input from a first navigation system, (Ochida fig. 1 element 110 [0042] wherein the controller has a first navigation device) and a third input from an object detection electronic control unit, (Ochida fig. 1 element 106 [0137] wherein the controller includes an object control unit) and output at least a first control command based on processing the first input, the second input, and the third input; (Ochida [0137] wherein the information is used to further control the vehicle) a second vehicle control unit including a second autopilot unit  Ochida fig. 1 element 200, 300b, 240 [0082] [0084]) configured to receive a fourth input from a second sensing unit, (Ochida fig. 1 element 200 202 206 [0144] wherein a second controller includes a second camera)  … and a sixth input from the object detection electronic control unit, (Ochida [0137] [0144] wherein a second controller helps to send information to the object detection ECU to control the vehicle) and output at least a second control command based on processing the fourth input, the fifth input, and the sixth input; (Ochida [0137] [0144] wherein a second controller helps to send information to the object detection ECU to control the vehicle) and a processor configured to select, based on the first control command, an operating mode of the vehicle, (Ochida [0075] wherein the vehicle can determine an operating mode for the autonomous vehicle) wherein the operating mode corresponds to one of (a) a default operating mode that allows the vehicle to operate without any change of the operating mode, (Ochida [0075-0077] [0156] wherein the vehicle operates in a variety of default modes including autonomous, semi-autonomous, and manual based on behavior plans) (b) a minimal risk condition mode of a first type that configures the vehicle to pull over to a nearest pre-designated safety location, (Ochida [0063] wherein the autonomous vehicle moves to safe lane in order to avoid an object) (c) a minimal risk condition mode of a second type that configures the vehicle to immediately stop in a current lane, or (Ochida [0063] wherein the autonomous vehicle determines to make an emergency stop to urgently stop the vehicle) (d) a minimal risk condition mode of a third type that configures the vehicle to come to a gentle stop (Ochida [0067] wherein the autonomous vehicle is able to gently stop following a forward vehicle) and wherein the processor is further configured to select the default operating mode responsive to: (a) only one of the first autopilot unit or the second autopilot unit is healthy, and (Ochida [0063] [0085] [0156] wherein based on the behavior plan and the state of one controller, the predetermined driving action is continued, such as to move into a recommended lane for safety [0063])  (b) the minimal risk condition mode of the first type is available. (Ochida [0063] [0085] [0156] wherein based on the behavior plan and the state of one controller, the predetermined driving action is continued, such as to move into a recommended lane for safety [0063]). 

	Additionally and as an alternative Ochida does not appear to disclose:

	a second vehicle control unit including a second autopilot unit and 

However, in the same field of endeavor of vehicle controls Hwang discloses:

	“a second vehicle control unit including a second autopilot unit” (Hwang [0042] fig. 1 wherein the vehicle includes a first and second autonomous controller with separate controllers and actuators for operating a vehicle)  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second autopilot unit of Hwang with the redundant vehicle controller of Ochida because one of ordinary skill would have been motivated to make this modification in order to provide a truly independent autonomous vehicle unit for redundant control in case of fault or failure in the first unit (Hwang [0002] [0005]). 

	Additionally, Ochida and Hwang do not appear to disclose:

	a fifth input from a second navigation system

	However, in the same field of endeavor of vehicle controls Zhu discloses:

	“a fifth input from a second navigation system,” (Zhu clm 15 fig. 1 element 216 wherein the sensor system includes two separate navigation units)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second navigation system of Zhu with the redundant vehicle controller of Ochida because one of ordinary skill would have been motivated to make this modification in order to ensure accurate location information of a vehicle for use in planning navigation operations (Zhu [0051]). 

	Regarding claim 2 Ochida in view of Hwang and Zhu discloses all of the limitations of claim 1 and Zhu further discloses:

	The system of claim 1, wherein the first navigation system comprises a Global Navigation Satellite System (GNSS).  (Ochida [0042] wherein the vehicle navigation includes a global navigation satellite system).

	Regarding claim 3 Ochida in view of Hwang and Zhu discloses all of the limitations of claim 2 and Zhu further discloses:

	The system of claim 2, wherein the first sensing unit comprises a first camera (Ochida fig. 1 element 102) and a first light detection and ranging (LiDAR) system. (Ochida fig. 1 element 104 [0038] wherein the first controller includes a LiDAR and camera system).

	Regarding claim 7 Ochida in view of Hwang and Zhu discloses all of the limitations of claim 1 and Ochida further discloses:

	The system of claim 1, further comprising: a first power source configured to power the first vehicle control unit; (Ochida fig. 1 element PS1 wherein the first controller has a separate power supply) and a second power source, different from the first power source, configured to power the second vehicle control unit. (Ochida fig. 1 element PS2 wherein the second controller has a separate power supply).

	Regarding claim 8 Ochida in view of Hwang and Zhu discloses all of the limitations of claim 7 and Ochida further discloses:

	The system of claim 7, wherein the first vehicle control unit is configured to receive a first ignition signal (Ochida [0032] [0160] wherein the two control units use different power supplies and the examiner interprets the different power supplies to include different ignitions as independently controlled) and the second vehicle control unit is configured to receive a second ignition signal different from the first ignition signal.  (Ochida [0032] [0160] wherein the two control units use different power supplies and the examiner interprets the different power supplies to include different ignitions as independently controlled). 

	Regarding claim 10 Ochida in view of Hwang discloses all of the limitations of claim 9 and further discloses:

	The method of claim 9, wherein the first plurality of sensors comprises a first Global Navigation Satellite System (GNSS), (Ochida [0042] wherein the vehicle navigation includes a global navigation satellite system) … a first camera (Ochida fig. 1 element 102) and a first light detection and ranging (LiDAR) system. (Ochida fig. 1 element 104 [0038] wherein the first controller includes a LiDAR and camera system).

	Ochida does not appear to disclose:

	a first inertial measurement unit (IMU),

	However, in the same field of endeavor of vehicle controls Zhu discloses:

	“a first inertial measurement unit (IMU),” (Zhu fig. 2 element 213)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the Inertial Measurement Unit of Zhu with the redundant vehicle controller of Ochida because one of ordinary skill would have been motivated to make this modification in order to ensure accurate location information of a vehicle for use in planning navigation operations (Zhu [0051]).

	Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ochida and Hwang and Zhu as applied to claims 3 and 10 above, and further in view of Kwon (US Pre-Granted Publication No. US 2019/0329762 A1 hereinafter “Kwon”).

	Regarding claim 4 Ochida in view of Hwang and Zhu discloses all of the limitations of claim 3 and Ochida further discloses:

	The system of claim 3, wherein the second sensing unit comprises a second camera, (Ochida fig. 1 element 202) … a radar sensor, (Ochida fig. 1 element 204 wherein the second controller includes a second radar) …

	Ochida does not appear to disclose:

	a second LiDAR system, or and an ultrasonic sensor. 

	However, in the same field of endeavor of vehicle controls Kwon discloses:

	“a second LiDAR system,” (Kwon [0046] wherein a second vehicle sensor module includes a LiDAR and ultrasonic sensor) and “and an ultrasonic sensor.”  (Kwon [0046] wherein a second vehicle sensor module includes a LiDAR and ultrasonic sensor).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine secondary LiDAR and ultrasonic sensors of Kwon with the redundant vehicle controller of Ochida because one of ordinary skill would have been motivated to make this modification in order to further increase the vehicle control system accuracy and better control the vehicle (Kwon [0053] [0136]).

	Regarding claim 5 Ochida in view of Hwang and Zhu and Kwon disclose all of the limitations of claim 4 and Ochida further discloses:

	The system of claim 4, wherein the object detection electronic control unit receives a first input from a vehicle safety system (VSS) camera (Ochida [0040] [0050] wherein camera and object recognition system determines a control for the vehicle) and a second input from a VSS radar. (Ochida [0144] wherein a camera and radar is used to control the vehicle with the vehicle stabilization).

	Regarding claim 11 Ochida in view of Hwang discloses all of the limitations of claim 10 and Ochida further discloses:

	The method of claim 10, wherein the second plurality of sensors comprises a … a second camera … (Ochida fig. 1 element 200 202 206 [0144] wherein a second controller includes a second camera) a radar sensor, (Ochida fig. 1 element 204 wherein the second controller includes a second radar) … 

	Ochida does not appear to disclose:

	a second 149669888.517U.S. Patent ApplicationAttorney Docket No.: 128000-8176.US00Global Navigation Satellite System (GNSS), a second inertial measurement unit (IMU), or a second light detection and ranging (LiDAR) system or and an ultrasonic sensor.

	However, in the same field of endeavor of vehicle controls Zhu discloses:

	“second149669888.517U.S. Patent ApplicationAttorney Docket No.: 128000-8176.US00 Global Navigation Satellite System (GNSS), (Zhu [0048] clm 15 fig. 1 element 216 wherein the sensor system includes two separate navigation units) a second inertial measurement unit (IMU),” (Zhu fig. 2 element 213) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the Inertial Measurement Unit and navigation system of Zhu with the redundant vehicle controller of Ochida because one of ordinary skill would have been motivated to make this modification in order to ensure accurate location information of a vehicle for use in planning navigation operations (Zhu [0051]).

	Additionally, Ochida in view of Zhu do not appear to disclose:

	a second light detection and ranging (LiDAR) system or and an ultrasonic sensor.

	However, in the same field of endeavor of vehicle controls Kwon discloses:
	
	“a second light detection and ranging (LiDAR) system” (Kwon [0046] wherein a second vehicle sensor module includes a LiDAR and ultrasonic sensor) and “and an ultrasonic sensor.”  (Kwon [0046] wherein a second vehicle sensor module includes a LiDAR and ultrasonic sensor).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine secondary LiDAR and ultrasonic sensors of Kwon with the redundant vehicle controller of Ochida because one of ordinary skill would have been motivated to make this modification in order to further increase the vehicle control system accuracy and better control the vehicle (Kwon [0053] [0136]).

	Regarding claim 13 Ochida in view of Hwang and Zhu and Kwon discloses all of the limitations of claim 11 and Ochida further discloses:

	The method of claim 11, further comprising: providing, upon a determination that at least one of the first plurality of sensors has generated a failure indication, (Ochida [0083] [0156] wherein when one of the controllers is failing, and the second controller takes over to control the vehicle) an output from a corresponding sensor from the second plurality of sensors to the first vehicle control unit.  (Ochida [0085] [0156] wherein when one of the controllers is failing, and the second controller takes over to control the vehicle).

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ochida and Hwang and Zhu as applied to claim 1 above, and further in view of Levinson et al. (US Pre-Granted Publication No. US 2017/0123428 A1 hereinafter “Levinson”).

	Regarding claim 6 Ochida in view of Zhu disclose all of the limitations of claim 1 but Ochida does not appear to further disclose:

	wherein the vehicle is operating in a level 4 (L4) autonomous driving mode.

	However, in the same field of endeavor of vehicle controls Levinson discloses:

	“wherein the vehicle is operating in a level 4 (L4) autonomous driving mode.” (Levinson [0057] wherein the autonomous vehicle includes L4 level automation).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the level 4 automation of Levinson with the redundant vehicle controller of Ochida and Zhu because one of ordinary skill would have been motivated to make this modification in order to allow for the vehicle to operate at a fully autonomous level without any user interaction (Levinson [0057]).

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ochida and Hwang as applied to claim 9 above, and further in view of Stahlin et al. (Foreign Patent Translation No. DE 10 2012041147 A1 hereinafter “Stahlin”).

	Regarding claim 13 Ochida discloses all of the limitations of claim 9 and further discloses:

	The method of claim 9, wherein the first control command and the second control command are generated by the first vehicle control unit (Ochida fig. 1 element 100) and the second vehicle control unit, (Ochida fig. 1 element 200) respectively, further based on (a) a vehicle safety system (Ochida [0040] [0050] wherein camera and object recognition system determines a control for the vehicle) … 

	Ochida does not appear to disclose:

	(VSS) camera that is different from the first camera and the second camera and (b) a VSS radar that is different from the radar sensor.

	However, in the same field of endeavor of vehicle controls Stahlin discloses:

	“(VSS) camera that is different from the first camera and the second camera (Stahlin translation page 7 3rd full paragraph wherein a vehicle safety control device includes a camera and a radar sensor) and (b) a VSS radar that is different from the radar sensor.” (Stahlin translation page 7 3rd full paragraph wherein a vehicle safety control device includes a camera and a radar sensor).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the separate safety camera and radar of Stahlin with the redundant vehicle controller of Ochida and Zhu because one of ordinary skill would have been motivated to make this modification in order to further detect environmental hazards and control the vehicle accordingly (Stahlin translation page 7 3rd full paragraph, page 2-3 9th full paragraph).

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ochida and Hwang as applied to claim 9 above, and further in view of Hyde (US Pre-Granted Publication No. US 2021/0300425 A1 hereinafter “Hyde”).

	Regarding claim 14 Ochida discloses all of the limitations of claim 9 but does not appear to further disclose:

	wherein control of the vehicle adheres to Automotive Safety Integrity Level D (ASIL D) requirements.  

	However, in the same field of endeavor of vehicle controls Hyde discloses:

	“wherein control of the vehicle adheres to Automotive Safety Integrity Level D (ASIL D) requirements.” (Hyde [0162] wherein the autonomous vehicle includes ASIL D assured circuitry).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the ASIL D requirements of Hyde with the redundant vehicle controller of Ochida  because one of ordinary skill would have been motivated to make this modification in order to assure that the software and hardware is operating correctly without error (Hyde [0059] [0035]).

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ochida and Hwang as applied to claim 15 above, and further in view of Yamada et al. (US Pre-Granted Publication No. US 2021/0179123 A1 hereinafter “Yamada”).

	Regarding claim 16 Ochida discloses all of the limitations of claim 15 and further discloses:

	The method of claim 15, wherein the plurality of rules comprises: (i) continue operation in the default operating mode if the first autopilot unit is healthy, the second autopilot unit is healthy, and the vehicle is healthy, (Ochida [0159] wherein the controllers do not interfere with each other’s control unless some failure occurs) (ii) switch to operation in the minimal risk condition mode of the first type if the vehicle is healthy and either the first autopilot unit or the second autopilot unit is not healthy, (Ochida [0063] [0083] [0156] wherein when a vehicle pulls over or into another lane when required, and a second controller system can take over control when a first system fails) …  (iv) switch to operation in the minimal risk condition mode of the third type when: the vehicle is healthy; switching to operation in the minimal risk condition mode of the first type is not149669888.518U.S. Patent Application Attorney Docket No.: 128000-8176.US00available; and either the first autopilot unit or the second autopilot unit is not healthy. (Ochida [0063] [0085] wherein a second control unit can slow the vehicle based on a forward vehicle and the secondary control unit can take over and send signals to the vehicle controller when the first control unit fails). 

	Ochida does not appear to disclose:

	(iii) switch to operation in the minimal risk condition mode of the second type if the vehicle is not healthy or both the first autopilot unit and the second autopilot unit are not healthy, and

	However, in the same field of endeavor of vehicle controls Yamada discloses:

	“(iii) switch to operation in the minimal risk condition mode of the second type if the vehicle is not healthy or both the first autopilot unit and the second autopilot unit are not healthy, and” (Yamada [0051-0052] wherein when the vehicle controller fails i.e. is not healthy the emergency brake control takes over to immediately stop the vehicle)  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the emergency brake with a vehicle health of Yamada with the redundant vehicle controller of Ochida because one of ordinary skill would have been motivated to make this modification in order to increase the safety of the vehicle system and prevent collision by stopping the vehicle safely (Yamada [0035]).

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ochida and Hwang and Zhu and Yamada as applied to claim 16 above, and further in view of You et al. (US Pre-Granted Publication No. US 2015/0142244 A1 hereinafter “You”).

	Regarding claim 17 Ochida in view of Zhu and Yamada disclose all of the limitations of claim 16 but Ochida does not appear to disclose:

	wherein switching to operation in the minimal risk condition of the first type is not available corresponds to at least the pre-designated safety location not being accessible.  

	However, in the same field of endeavor of vehicle controls You discloses:

	“wherein switching to operation in the minimal risk condition of the first type is not available corresponds to at least the pre-designated safety location not being accessible.” (You [0028] wherein the vehicle tries to pull over to the side but is not able to, the vehicle must find a new location to move to).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the non-accessible location of You with the redundant vehicle controller of Ochida and Zhu and Yamada because one of ordinary skill would have been motivated to make this modification in order to safely move a vehicle according to the most safe region and stop based on a detected failure (You [0020] [0028]).

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ochida and Hwang and Zhu and Yamada as applied to claim 16 above, and further in view of Jiang et al. (US Pre-Granted Publication No. US 2020/0043258 A1 hereinafter “Jiang”).

	Regarding claim 18 Ochida in view of Zhu and Yamada disclose all of the limitations of claim 16 and Ochida further discloses:

	The method of claim 16, wherein the first autopilot unit , the second autopilot unit, or the vehicle being healthy corresponds to a health metric for the first autopilot unit, a health metric for the second autopilot unit, or a vehicle health metric, respectively, (Ochida [0084-0085] wherein the control units are monitored for failure conditions) being less than or equal to a first threshold, (Ochida [0084-0085] wherein the control units are monitored for a failure condition, wherein the examiner interprets any failure condition to be above a threshold value) wherein the first autopilot unit or the second autopilot unit not being healthy corresponds to the health metric for the first autopilot unit or the health metric the second autopilot unit being greater than the first threshold, respectively, (Ochida [0084-0085] wherein the control units are monitored for a failure condition, wherein the examiner interprets any failure condition to be above a threshold value) …

	Ochida does not appear to disclose:

	and wherein the vehicle not being healthy corresponds to the vehicle health metric being greater than a second threshold.

	However, in the same field of endeavor of vehicle controls Jiang discloses:

	“and wherein the vehicle not being healthy corresponds to the vehicle health metric being greater than a second threshold.” (Jiang [0063] wherein the vehicle health based on various factors is determined based on a second predetermined threshold).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second threshold health score of Jiang with the redundant vehicle controller of Ochida and Zhu and Yamada because one of ordinary skill would have been motivated to make this modification in order to determine when vehicle components are faulty and reliable during the life of the vehicle and various sensors (Jiang [0008] [0010] [0012]).

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ochida in view of Hwang as applied to claim 19 above and Ochida further discloses:

	The device of claim 19, wherein the processor is further configured to: detect, prior to selecting the operating mode, the error in the first control command; (Ochida [0083] [0156] wherein when one of the controllers is failing, and the second controller takes over to control the vehicle) and transmit, … the operating mode to the autonomous driving system, wherein selecting the operating mode is further based on the second control command. (Ochida [0083] [0156] wherein when one of the controllers is failing, and the second controller takes over to control the vehicle). 

	Ochida does not appear to disclose:

	with ten milliseconds of detecting the failure, 

	However, Ochida discloses the claimed invention except for the optimal timing of detecting the failure. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to set an optimal time to detect a failure in the system, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. IN re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0250622 A1 discloses an autonomous vehicle with a second controller to take over or handle separate functions based on a malfunction state of a main controller 
US 10,766,523 B2 discloses a vehicle with a second separate control system used when a fault occurs in a first system 

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664